                 Case 20-19836-AJC    Doc 67    Filed 02/18/21   Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 www.flsb.uscourts.gov

In re:                                           Case No.: 20-19836-AJC
      Marco T Barrios
      Maria Barrios
            Debtor(s).                           Chapter 13
_________________________/

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the Objection to Claim of the
Cavalry SPV I, LLC /As assignee of Bank of America / FIA Card Services, N.A. and Notice of
Hearing was sent to all parties on the attached service list on February 18, 2021.

Electronically & Mailed: Nancy K. Neidich, Trustee, POB 279806, Miramar, FL 33027

Certified Mail:
Cavalry Portfolio Services, LLC / Cavalry SPV I, LLC
c/o Timothy E. Stapleford, CEO
500 Summit Lake Drive, Ste 400
Valhalla, NY 10595

First Class Mail:

Debtor(s), Marco T Barrios; Maria Barrios
466 E 56th Street
Hialeah, FL 33013-1344

Cavalry SPV I, LLC
c/o Carolyn Harris, BK Spec.
500 Summit Lake Drive, Ste 400
Valhalla, NY 10595

Cavalry SPV I, LLC
c/o Kevin Maher, BK Spec.
500 Summit Lake Drive, Ste 400
Valhalla, NY 10595

Cavalry Investments, LLC / Cavalry SPV I, LLC
c/o Stephen Anderson, Executive VP
500 Summit Lake Drive, Suite 400,
Valhalla, NY 10595,

Cavalry Investments, LLC / Cavalry SPV I, LLC
c/o C T CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FL 33324

LF-70 (rev. 12/01/09)
                 Case 20-19836-AJC   Doc 67   Filed 02/18/21   Page 2 of 2




Respectfully Submitted:
ROBERT SANCHEZ, P.A.
By:/s/ Robert Sanchez, Esq. FBN#0442161
Attorney for Debtor
355 West 49th Street
Hialeah, FL 33012
Tel. 305-687-8008




LF-70 (rev. 12/01/09)
